DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 4/13/21.  Claim(s) 1 and 10 has/have been amended and claim(s) 6 and 15 is/are cancelled.  Therefore, Claims 1-5, 7-14, and 16-18 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 4/13/21, with respect to rejections under 35 USC 112 for claim(s) 6 and 15 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 6 and 15.

Applicant’s arguments, see applicant’s remarks, filed 4/13/21, with respect to rejections under 35 USC 101 for claim(s) 1-18 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-18.

Applicant’s arguments, see applicant’s remarks, filed 4/13/21, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 7-8, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (US 2006/0265268 A1) in view of, Van Pelt et al. (US 2014/0122188 A1), Markman (US 2017/0177580 A1), and Biniak et al. (US 2014/0245157 A1).

Regarding claim 1 and 10 (currently amended), Hyder teaches a method for identifying at least one job opening provided by at least one recruiter company and presenting the at least one job opening to at least one job seeker, the method comprising:
(i) identifying the at least one job seeker [see at least [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers received profile information];
(ii) identifying the at least one recruiter company [see at least [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers received profile information such as recruiter actions does this read on the limitation];
(iii) identifying the at least one job opening associated with the at least one recruiter company [see at least [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers profile and uses this information to identify appropriate jobs of a recruiter for a job seeker and recommend a job of a recruiter for a job seeker];
(iv) implementing a recommendation algorithm to match the at least one job seeker to the at least one job opening [see at least [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers profile including recruiter actions and uses this information to identify appropriate jobs of a recruiter for a job seeker and recommend a job of a recruiter for a job seeker; [0010-0011] further defines the recommendation is based on various inputs (algorithm) ]; and
(v) recommending the at least one job opening in real time to the at least one job seeker when the at least one job seeker uses to receive information about the at least one job opening [see at least [0009-0010] the system gathers (identifies) a job seeker or recruiter based on eithers profile and uses this information to identify appropriate jobs of a recruiter for a job seeker and recommend a job of a recruiter for a job seeker; [0010-0011] further defines the recommendation is based on various inputs (algorithm) and explains that the recommendation is displayed to a job seeker; Fig. 1 and [0032-0033] for send/receive data from/to a user; Fig. 5 and [0116-0117] recommendation displayed to a user];
implementing the recommendation algorithm to compare professional traits of the job seeker to the desired traits of the recruiter company for the at least one job opening [see at least [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers profile including recruiter actions and uses this information to identify appropriate jobs of a recruiter for a job seeker and recommend a job of a recruiter for a job seeker; [0010-0011] further defines the recommendation is based on various inputs (algorithm) ].

Hyder is in the field of skill or interest based matching which utilizes user devices to convey information but Hyder doesn’t/don’t explicitly teach matching a user to a job opening based on the user’s person traits.  However, in the field pertinent to the particular problem with which the applicant was concerned such as job opening matching, Van Pelt discloses implementing the recommendation algorithm to compare personal and professional traits of the job seeker to the desired traits of the company for the at least one job opening [see at least [0028] for work profile (resume) data includes personal and professional traits “identify information such as … interests and hobbies …  used in a worker profile and used as factors in selecting suitable workers for a given job or task”;
[abstract] for the job or task can be current or previous; [0102] the job or task can be a test job thus the worker can be a candidate or employee for the requestor of the job or task].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyder with Van Pelt to include the limitation(s) above as disclosed by Van Pelt.  Doing so would help further define Hyder’s recommendation algorithm by further defining resume information and matching [see at least Van Pelt [0028] ].

Hyder in view of Van Pelt is in the field of skill or interest based matching which utilizes user devices to convey information but Hyder in view of Van Pelt doesn’t/don’t explicitly teach user devices which include an Augmented Reality (AR) enabled-device.  However, in the field pertinent to the particular problem with which the applicant was concerned such use of augmented reality device in skill based matching, Markman discloses {a server, a user device associated with the at least one job seeker and a recruiter device associated with the at least one recruiter company, wherein the server, the user device and the recruiter device are connected via a communication network - claim 10 [see at least Fig. 1 and [0014] for user (“client”) devices 110 include mobile devices, a server 120, and network 102] };
the at least one user uses an Augmented Reality (AR) enabled-device to receive information about data [see at least [0010, 0025] for job recommendations based on user skills thus skill based matching; Fig. 1 and [0014] for user (“client”) devices include “wearable computing devices include … an augmented reality head-mounted display (e.g., Google Glass)” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyder with Markman to include the limitation(s) above as disclosed by Markman.  Doing so would help further define a) Hyder’s user connect to the system via devices including augmented reality device and 

Hyder in view of Van Pelt and Markman is in the field of skill or interest based matching which utilizes user devices, such as those that are an Augmented Reality (AR) enabled-device, to convey information.  However Hyder in view of Van Pelt and Markman doesn’t/don’t explicitly teach mapping job application data but Biniak discloses placing the job opening data on a map and making the received information available by augmented reality users devices [see at least Fig. 8I and [0098] for present job openings on a map via an AR environment; [0099] actions can be performed via software, hardware, or a combination of both; [0011] actions can be done via a mobile device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyder in view of Van Pelt and Markman with Biniak to include the limitation(s) above as disclosed by Biniak.  Doing so would help further define Hyder in view of Van Pelt and Markman’s augmented reality such as simplifying “for the users to search for and access accurate, updated, and relevant information and services from various sources” including job opening data [see at least Biniak [0001, 0098] ].

Regarding claim 2 and 11, modified Hyder teaches the method according to claim 1, wherein the at least one job seeker is a person actively or inactively aiming to find a job [see at least Hyder Fig. 4 and [0116-0117] for a member (job seeker or 

Regarding claim 3 and 12, modified Hyder teaches the method according to claim 1, wherein identifying the at least one job seeker comprises receiving information from the at least one job seeker, and/or harvesting relevant information about the at least one job seeker from a computer network [see at least Hyder [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers received profile information; Fig. 1 and [0032-0033] for send/receive data from/to a user].

Regarding claim 4 and 13, modified Hyder teaches the method according to claim 1, wherein identifying the at least one recruiter company comprises receiving information from the at least one recruiter company and/or by harvesting relevant information about the at least one job seeker from a computer network [see at least Hyder [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers received profile information such as recruiter actions; Fig. 1 and [0032-0033] for send/receive data from/to a user].

Regarding claim 5 and 14, modified Hyder teaches the method according to claim 1, wherein identifying the at least one job opening comprises receiving information from the at least one recruiter company and/or identifying at least one potential job opening by receiving information from a person employed by an employer or from the employer that the employment of the person will be terminating the employment at a future date [see at least Hyder [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers received profile information such as recruiter actions or job description].

Regarding claim 7 and 16, modified Hyder teaches the method according to claim 1, the method further comprises storing the information required for identifying: the at least one job seeker, the at least one recruiter company and/or identifying the at least one job opening [see at least Hyder [0008-0009] the system gathers (identifies) a job seeker or recruiter based on eithers profile including recruiter actions and uses this information to identify appropriate jobs of a recruiter for a job seeker and recommend a job of a recruiter for a job seeker; [0010-0011] further defines the recommendation is based on various inputs (algorithm); [0034] for a database to store information used to match a job seeker to a job created by a recruiter].

Regarding claim 8 and 17, modified Hyder teaches the method according to claim 1.

Modified Hyder doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such use of augmented reality device in skill based matching, Markman discloses the method further comprises using a portable communication device as an Augmented Reality (AR) enabled device [see at least [0010, 0025] for job recommendations based on user skills thus skill based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hyder with Markman to include the limitation(s) above as disclosed by Markman.  Doing so would help further define a) modified Hyder’s user connect to the system via devices including augmented reality device and b) modified Hyder’s web crawling [see Hyder [0008] ] to include data from social media sites such as past job position or title [see at least Markman [0010, 0014] ].

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder in view of Van Pelt, Markman, and Biniak as applied to claim(s) 8 and 17 above and further in view of Wengrovitz et al. (US 2015/0123876A1).

Regarding claim 9 and 18, modified Hyder teaches the method according to claim 8.

Modified Hyder doesn’t/don’t explicitly teach however Wengrovitz discloses the method further comprises using a lens adapted to the portable communication device for enabling Augmented Reality technology at the portable communication device [see at least [0004] for digital eyeglass technology such as google glass device which includes lens (“digital eyeglass display”) that is part of (adapted to) a hands-free device where the lens enables Augmented Reality technology (“As such, a wearer can view 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Hyder with Wengrovitz to include the limitation(s) above as disclosed by Wengrovitz.  Doing so would help further define modified Hyder’s user connect to the system via devices including augmented reality device that includes digital eyeglass (len) and the augmented reality devices provide more functionality than traditional devices to the device users [see at least Wengrovitz abstract].
Furthermore, all of the claimed elements were known in the prior arts of modified Hyder and Wengrovitz, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624